IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                            NO. 705
                                               :
APPOINTMENT TO THE CIVIL                       : CIVIL PROCEDURAL RULES DOCKET
PROCEDURAL RULES COMMITTEE                     :




                                            ORDER


PER CURIAM
         AND NOW, this 14th day of May, 2020, Benjamin J. Baer, Esquire, Philadelphia, is

hereby appointed as a member of the Civil Procedural Rules Committee for a term of six

years, commencing July 1, 2020.



         Justice Baer did not participate in this matter.